United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.O., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
MUNITIONS COMMAND ATLANTIC, UNIT
CHARLESTON, Goose Creek, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
David G. Jennings, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0006
Issued: September 9, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On October 2, 2019 appellant, through counsel, filed a timely appeal from a September 3,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the September 3, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish binaural hearing
loss causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On May 7, 2019 appellant, then a 62-year-old metal mechanic work leader, filed an
occupational disease claim (Form CA-2) alleging that he had developed binaural hearing loss due
to exposure to hazardous noise in the course of his federal employment. He noted that he first
became aware of his hearing loss and realized its relationship to his federal employment on
June 6, 2016. Appellant retired from the employing establishment on May 3, 2018.
OWCP received a statement from appellant, which detailed his employment history.
Appellant indicated that he worked as a machinist apprentice/machinist from April 1976 to
March 1992 and November 2006 to February 2014; a carpenter helper from September 1992 to
September 1993; a food service worker from September 1993 to November 1999; a material
handler/material handler inspector from March 2000 to July 2004; and a metal mechanic work
leader from February 2014 to May 2018. Appellant also reported that his nonfederal employment
included working as a laborer for a construction company from June 1975 to July 1975 and as a
machine operator from November 2004 to May 2005. He noted that as a mechanic work leader
and machinist, he was exposed to hazardous noise from various pneumatic tools, including
grinders, nail guns, needle guns, saws, lathes, milling machines, band saws, sledge hammers, train
whistles, tractor engines, forklifts, and trucks. Appellant noted that he was exposed to noise for
eight hours per day and was provided with earplugs and earmuffs. He explained that his hearing
loss could not be caused by anything other than noise at work.
An audiogram conducted by an audiologist on December 13, 2018 revealed mild-tomoderate sensorineural hearing loss bilaterally.
On June 7, 2019 appellant filed a claim for a schedule award (Form CA-7).
OWCP referred appellant, along with a statement of accepted facts (SOAF), for an otologic
evaluation including an audiogram with Dr. John F. Ansley, a Board-certified otolaryngologist. In
a June 18, 2019 report, Dr. Ansley noted his examination of appellant and his history of
employment-related noise exposure. He noted that no audiogram was provided at the beginning
of appellant’s federal employment, but that appellant reported normal hearing. Dr. Ansley
diagnosed sensorineural hearing loss and indicated that appellant had tinnitus. He advised that the
external auditory canals, tympanic membranes, and drum motility were normal. Audiometric
testing was conducted on Dr. Ansley’s behalf and testing at the frequency levels of 500, 1,000,
2,000, and 3,000 Hertz (Hz) revealed right ear losses of 25, 45, 50, and 40 decibels (dBs) and left
ear losses of 20, 50, 50, and 45 dBs. In response to questions provided by OWCP, he replied “yes”
as to whether appellant showed a sensorineural loss that is in excess of what would be normally
predicated on the basis of presbycusis. Dr. Ansley also replied “yes” to indicate that appellant’s
workplace exposure was sufficient, as to intensity and duration, to have caused the loss in question.
He explained that appellant had a several year history of noise exposure. Dr. Ansley checked a
box indicating that appellant’s hearing loss and tinnitus were due his federal employment. He
reported that appellant’s hearing loss was “likely associated with the multiple years of noise
exposure.”
2

OWCP then referred appellant’s case to Dr. Stephen Maturo, a Board-certified
otolaryngologist serving as an OWCP district medical adviser (DMA). In a July 15, 2019 report,
the DMA reviewed Dr. Ansley’s June 18, 2019 report and audiogram and indicated that he
disagreed with Dr. Ansley’s opinion that appellant’s hearing loss was due to workplace noise
exposure. He noted that the only hearing tests available were from 2018 and 2019 and indicated
that there was no audiometric or dosimetry data that would support a diagnosis of occupational
hearing loss. The DMA indicated that there were no hearing tests that showed a slowly progressive
hearing loss that would be typical of occupational hearing loss and no documentation of dosimetry
data that showed that appellant was exposed to noise levels of an intensity and duration that would
cause noise-induced hearing loss.
OWCP also received a position description for a metal mechanic leader as well as a hazard
assessment and air sampling data for the employing establishment.
In a July 24, 2019 letter, the employing establishment controverted appellant’s claim. It
alleged that he had not established that the injury occurred as alleged or that his hearing loss was
causally related to his employment.
OWCP received an audiogram memorandum dated July 17, 2019 by L.A. Stephenson, an
occupational audiologist for the employing establishment. The audiologist indicated that he had
reviewed appellant’s hearing loss claim and noted that appellant had worked as a material handler,
machinist, and metal mechanic leader in hazardous noise and potential oxotoxins. He noted that
appellant was enrolled in a hearing conservation program and was instructed to wear double
hearing protective devices in order to prevent hearing loss. The audiologist reported that
appellant’s May 2, 2018 audiogram revealed hearing loss that would be ratable at 14 percent
binaural hearing loss. He opined that due to the lack of “noise notch,” appellant’s hearing loss
was inconsistent with noise exposure, but was consistent with age-related hearing loss or
presbycusis. The audiologist explained that appellant was in his sixties and that one in three adults
aged sixty or over had age-related hearing loss. He further indicated that age-related hearing loss
was typically identified as normal low frequency hearing loss not to exceed 75 dB and occurs
equally in both ears, which was the pattern exhibited on appellant’s retirement audiogram.
In a July 29, 2019 development letter, OWCP advised appellant of the type of evidence
needed to establish his claim and provided a questionnaire for his completion. In a separate letter
of even date, it requested that the employing establishment provide comments from a
knowledgeable supervisor on the accuracy of his statements, describe the sources of exposure to
noise, and provide a copy of all medical examinations pertaining to hearing or ear problems,
including pre-employment examination and audiograms. OWCP afforded both parties 30 days to
respond.
By decision dated September 3, 2019, OWCP denied appellant’s occupational disease
claim finding that the medical evidence of record was insufficient to establish that his diagnosed
bilateral hearing loss was causally related to the accepted workplace noise exposure.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,5 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the claimant.8
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.9 The opinion of the physician must be based
on a complete factual and medical background of the employee, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and specific employment factors identified by the employee.10
ANALYSIS
The Board finds that this case is not in posture for decision.
Appellant alleged that he developed bilateral hearing loss due to sustained noise exposure
during the course of his federal employment. He noted that during his federal employment, he
was exposed to hazardous noise from various pneumatic tools for eight hours per day. In a July 17,
2019 memorandum, an audiologist for the employing establishment confirmed that appellant had
worked as a material handler, machinist, and metal mechanic leader in hazardous noise and
4

Supra note 2.

5

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
6

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

S.C., Docket No. 18-1242 (issued March 13, 2019); R.H., 59 ECAB 382 (2008).

9

A.M., Docket No. 18-1748 (issued April 24, 2019); T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB
238 (1996).
10

M.V., Docket No. 18-0884 (issued December 28, 2018); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41
ECAB 345, 352 (1989).

4

potential oxotoxins. He further indicated that appellant was enrolled in the employing
establishment hearing conservation program and was provided with hearing protection.
In a July 15, 2019 report, the DMA concluded that appellant’s bilateral hearing loss was
not causally related to his employment. However, he indicated that there was no audiometric or
dosimetry data in the case file that showed that appellant was exposed to noise levels that would
place appellant at risk for hearing loss. The DMA specifically noted that the only hearing tests
were from 2018 and 2019. He further indicated that “without documentation of hearing during the
time of employment, one cannot say that [appellant’s] hearing loss is due to occupational noise.”
In a development letter dated July 29, 2019, OWCP requested that the employing
establishment address the accuracy of appellant’s allegations and describe his workplace exposure
to hazardous noise. It specifically requested that the employing establishment provide detailed
information, including all medical examinations pertaining to hearing or ear problems, including
pre-employment examination and all audiograms. The employing establishment, however, did not
respond to the specific questions in its July 29, 2019 development letter or provide the audiograms
or medical records from its hearing conservation program.
The Board finds that OWCP must further develop the factual aspect of this record. The
record reflects that appellant participated in the employing establishment’s hearing conservation
program. However, audiological and other medical records from that program were not provided.
The DMA specifically noted that the only hearing tests provided were from 2018 and 2019 and
that additional documentation about appellant’s hearing at the time of employment was needed to
determine whether appellant’s hearing loss was related to occupational noise. Accordingly,
OWCP must develop this factual aspect of the case before a full and fair determination can be
made regarding causal relationship.11
It is well established that proceedings under FECA are not adversarial in nature, and while
appellant has the burden to establish entitlement to compensation, OWCP shares responsibility in
the development of the evidence, particularly when such evidence is of the character normally
obtained from the employing establishment or other government source.12 OWCP has an
obligation to see that justice is done.13 On remand it shall obtain all relevant records from the
employing establishment’s hearing conservation programs and from appellant’s other known
medical providers and thereafter provide the records it obtains to the DMA for a supplemental

11

See J.V., Docket No. 17-0973 (issued July 19, 2018).

12

See R.A., Docket No. 17-1030 (issued April 16, 2018); Walter A. Fundinger, Jr., 37 ECAB 200, 204 (1985);
Michael Gallo, 29 ECAB 159, 161 (1978); William N. Saathoff, 8 ECAB 769, 770-71; Dorothy L. Sidwell, 36 ECAB
699, 707 (1985).
13

See A.J., Docket No. 18-0905 (issued December 10, 2018); William J. Cantrell, 34 ECAB 1233, 1237 (1983);
Gertrude E. Evans, 26 ECAB 195 (1974).

5

report.14 Following this and any other further development deemed necessary, OWCP shall issue
a de novo decision in the case.15
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the September 3, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision of the Board.
Issued: September 9, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.4, 2.800.7,
2.800.8, and 2.800.10 (June 2011).
15

E.S., Docket No. 17-0601 (issued August 10, 2017); Philip L. Barnes, 55 ECAB 426 (2004); see also Virginia
Richard (Lionel F. Richard), 53 ECAB 430 (2002).

6

